t c memo united_states tax_court transupport incorporated petitioner v commissioner of internal revenue respondent docket no filed date michael s lewis and william f j ardinger for petitioner carina j campobasso and kimberly a kazda for respondent supplemental memorandum findings_of_fact and opinion cohen judge in our prior opinion in this case transupport inc v commissioner transupport i tcmemo_2015_179 we held that assessments of the deficiencies determined for through are barred by the statute of this opinion supplements our previously filed opinion transupport inc v commissioner tcmemo_2015_179 limitations because respondent failed to prove by clear_and_convincing evidence that underpayments for those years were due to fraudulent intent on the part of petitioner after that opinion was issued further trial was held to present expert opinion evidence on the remaining issues for the years for which assessment is not barred the issues for determination in this opinion are whether amounts deducted for through for compensation paid to the four shareholding sons of petitioner’s president harold foote foote were reasonable whether respondent’s determinations regarding petitioner’s costs of goods sold during those years should be sustained and whether petitioner is liable for the accuracy-related_penalty prescribed by sec_6662 for any of those years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact because the background facts found in transupport i are for the most part relevant to the issues addressed in this opinion we incorporate certain of them verbatim from transupport i and intersperse where appropriate additional findings based upon the expert evidence presented at the continued trial some additional facts have been stipulated and these facts are incorporated in our findings by this reference petitioner’s place of business was new hampshire when the petition was filed petitioner is a supplier and surplus dealer of aircraft engines and engine parts for use in military vehicles including helicopters airplanes and tanks it primarily purchased surplus parts from the government in bulk lots that contained parts having little value as well as parts that petitioner wanted for its business petitioner bought the lots to acquire items that it expected to sell but also ended up with items that would not be sold the costs of particular items were not specified as part of the purchase transactions petitioner was also a distributor of parts the distributorship line_of_business is referred to in the record as the goodrich line distributorship purchases were of specific parts and the individual item costs were traceable the purchased distributorship items were susceptible of accurate inventory_accounting and some computer records were kept in later years but an accurate inventory was never made part of petitioner’s financial and tax reporting petitioner was not a manufacturer if aircraft engines required overhaul petitioner sent the work out to be performed by others the correct category for comparing petitioner’s business with other businesses for purposes of determining reasonable_compensation is wholesaler foote its president and chief_executive_officer founded petitioner in during the years in issue foote and his four sons william foote w foote kenneth foote k foote richard foote r foote and jeffrey foote j foote were petitioner’s only full-time employees and officers none of petitioner’s officers is an accountant each of the officers performed various and overlapping tasks for the company including tasks that might have been performed by lower level employees the officers performed no supervisory functions in foote owned of petitioner’s stock the other was owned by richard smith an unrelated_person as of date petitioner had issued and had outstanding big_number shares of class a voting common_stock and big_number shares of class b nonvoting common_stock on date foote transferred big_number shares of class b nonvoting common_stock to each of his four sons accordingly after this transfer foote owned big_number shares of class a voting common_stock and his four sons each owned big_number shares of class b nonvoting common_stock starting in the mid-to-late 1970s petitioner retained elaine thompson as its accountant and she served as petitioner’s outside accountant until she died in thompson was a certified_public_accountant c p a was a name partner in her firm and was the first female president of the connecticut society of certified public accountants petitioner provided to thompson handwritten summaries usually prepared by j foote thompson through her accounting firm prepared compiled financial statements for petitioner for through that were based upon the summaries and upon financial information that petitioner maintained the financial statements were not audited by thompson or her firm and the information on the summaries was never verified by thompson or her firm in a memorandum dated date thompson advised foote that any inventory increase creates more income petitioner filed form_1120 u s_corporation income_tax return for each of the years in issue thompson prepared petitioner’s forms using the same financial information that petitioner provided in connection with preparation of petitioner’s compiled financial statements on petitioner’s returns the inventory and cost_of_goods_sold amounts were reported as follows year inventory purchases ending inventory cost_of_goods_sold cost_of_goods_sold as a of sales dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number costs of goods sold reported as percentages of purchases ranged from for to over for and the internal_revenue_service irs audited petitioner’s forms for and in the irs audited petitioner’s forms for and in during each of the audits the examining agent was aware that petitioner did not maintain a physical inventory of the unsold parts in its warehouse and backed into the closing_inventory reported in its returns by using a percentage of sales as costs of goods sold the examining agent conducting the audit for was advised that some surplus items had been sold at amounts in excess of gross_profit but he accepted petitioner’s representation that on the basis of foote’s experience in selling the surplus items petitioner had averaged approximately a gross_profit margin although the examining agents in each audit informed foote or petitioner’s c p a that petitioner should maintain a physical inventory the costs of goods sold were adjusted only to reflect a minor change in the purchases that petitioner made in in and petitioner obtained appraisal reports that presented a valuation analysis of the fair_market_value of petitioner’s stock as of date and respectively the appraisal reports were obtained in relation to foote’s intent to make gifts of stock to his sons after the first appraisal foote objected to the appraised value because the appraiser’s value would make it harder for foote to give petitioner’s stock to his sons foote later gave his sons stock valued at the maximum allowed without gift_tax liability and arranged for his sons to pay the balance of the purchase_price over a period of years foote and w foote were familiar with the estate and gift_tax consequences of such gifts foote was also familiar with the marginal income_tax rates applicable to him and to his sons foote alone determined the compensation payable to his sons he did not consult his accountant or anyone else in determining their compensation the only apparent factors considered in determining annual compensation were reduction of reported taxable_income equal treatment of each son and share ownership on its forms for through petitioner deducted the following amounts as compensation officer foote dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure r foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number k foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number j foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number w foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number others -0- -0- -0- big_number big_number big_number total gross_sales big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the only dividend petitioner reported paid over the same 10-year period was dollar_figure for in the form of unrealized cash_surrender_value of life_insurance no dividends were paid during or the closing_inventory reported on each of petitioner’s forms for through was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in foote considered selling petitioner on date petitioner entered into a nondisclosure agreement with richard lodigiani of bts new england inc foote provided lodigiani with estimates of inventory and profit margins on surplus parts lodigiani prepared several drafts of a document titled confidential offering memorandum the drafts were based on information provided by foote by j foote and by thompson the drafts included a recast financial summary in which the profits of petitioner’s operations as reported on its financial statements and tax returns were substantially improved explanatory notes on the recast financial summary were as follows five shareholder salaries recast to market rate of dollar_figure annually each management has elected to use an accounting_method that writes off the majority of inventory as purchased it is conservatively estimated that actual gross_profit on sales exceed sec_75 on general part sales and on distributor sales approx of sales management believes that non-obsolete inventory on hand exceeds dollar_figure at cost the inventory adjustment shown above adjusts annual gross_profit using the formula of x distributor sales and x general parts sales documents that lodigiani prepared also included an executive summary that included the following statement the company generates average gross_profits exceeding on the general parts sales and approximately on the goodrich distributorship sales project 07’ sic sales are approximately dollar_figure the company operates with no formal marketing and very limited web presence growth throughout the world to the thousands of users of these turbine engines is unlimited the company currently has inventory in excess of dollar_figure at cost with a retail market_value that exceeds dollar_figure j foote provided to lodigiani a document captioned honeywell t53 price book effective jan honeywell list that listed parts stock quantities and extended prices totaling dollar_figure which j foote represented to be reasonably accurate the honeywell list was prepared by w foote whose duties for petitioner included inventory management the cost of a single type of nozzle listed on the honeywell list in petitioner’s inventory in was approximately dollar_figure another sample of items on the honeywell list in stock in had purchase prices totaling over dollar_figure million the lower_of_cost_or_market value of the items on the honeywell list alone far exceeded the total inventory values reported on petitioner’s financial statements and tax returns foote also provided prospective purchasers with information about engines in inventory in the estimated cost of a sample of the engines identified by foote in his trial testimony was approximately dollar_figure and foote estimated the retail value at dollar_figure million by any measure petitioner’s inventory at cost or market_value in far exceeded the inventory values reported on petitioner’s correlating financial statements and tax_return copies of the documents prepared by lodigiani were provided to prospective purchasers including beran peter b peter patrick bromley and peter lahaise although b peter submitted a letter of intent expressing terms for acquisition of of petitioner no agreements with respect to transfer of petitioner were reached during his conversations with prospective purchasers foote never disavowed the information set forth in the lodigiani documents on date lahaise submitted an application_for a whistleblower award to the irs whistleblower office lahaise and his lawyers met with irs personnel in relation to his application lahaise believes that he could receive dollar_figure million if respondent is successful in this matter on date the irs commenced an audit of petitioner’s returns for and the audit was conducted by revenue_agent robert canale by early date the audit was expanded to include through petitioner provided invoices and purchase orders to canale and canale toured petitioner’s premises canale spoke by telephone with thompson who was ill and had moved to illinois and interacted with one of the members of thompson’s firm canale interviewed and obtained documents from lodigiani b peter bromley and lahaise frank j wojick jr a senior appraiser and valuation specialist for the irs was assigned to assist canale in the audit petitioner gave wojick complete and unlimited access to all of petitioner’s business for his review and analysis and welcomed wojick to its facilities wojick toured petitioner’s facilities with j foote on date wojick was permitted to take photographs of the exterior and interior of petitioner’s warehouse neither wojick nor canale attempted to conduct an inventory_valuation of the parts in petitioner’s warehouse wojick prepared a reasonable_compensation analysis that was used in preparation of the notices of deficiency he had done some reasonable_compensation studies previously but had never testified as a reasonable_compensation expert in court some of his studies had led to accepting the taxpayer’s claimed compensation deduction as a source of information he consulted a database from the economic research institute with the assistance of another irs employee who regularly provided such information he also reviewed petitioner’s tax_return a general description of its business and résumés of its officers he did not however interview the footes with regard to their duties performed for petitioner to find the appropriate category for petitioner’s business wojick first looked at the industry code reported on petitioner’s tax_return which was designating other miscellaneous durable under the heading wholesale trade because that code was too general he searched for the term aircraft parts and found aircraft parts manufacturers wojick did not realize that the aircraft parts manufacturers category did not include wholesalers such as petitioner wojick also used a database for executives’ compensation rather than a broader salary base he used the median salary reflected in that database and extrapolated from to the other years in issue the notice_of_deficiency determined reasonable_compensation of petitioner’s officers as follows officer foote r foote k foote j foote w foote reasonable_compensation amounts per return adjustment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number notation tax_year determined compensation_for median value employed officers for years before decrease applied for years after increase applied in the notices of deficiency petitioner’s costs of goods sold were adjusted to reflect a cost and a profit on petitioner’s sales of surplus parts compensation to petitioner’s officers other than foote was reduced to reflect reasonable allowances for their compensation the notices also determined that all or part of the underpayments of tax were due to fraud and to the extent that the fraud_penalty did not apply that an accuracy-related_penalty under sec_6662 did apply the determinations were made on the basis of the admissions in the documents that lodigiani prepared and statements that foote made to canale opinion in transupport i we found that respondent had failed to prove fraudulent intent but we concluded that an underpayment for each year was proven by clear_and_convincing evidence that petitioner understated the value of its inventory at the end of each year as a result petitioner’s costs of goods sold were consistently overstated petitioner ignores our findings and objective evidence that a portion of the inventory of parts in both the goodrich line and the spare parts line of the business exceeded the inventory reported with respect to the reasonable_compensation issue petitioner ignores the repeated examples of the professed ignorance of its officers concerning matters allegedly within their areas of responsibility petitioner also continues to deny the assertions and admissions of foote and his four sons concerning items in inventory and petitioner’s method_of_accounting for costs of goods sold finally petitioner ignores our conclusion that it did not reasonably rely on its accountant to determine the amounts reported on its tax returns it might have been expected that petitioner’s evidence and arguments would have been adjusted to address our findings and our views of the evidence but they were not we are not persuaded that our expressed findings and views of the factual evidence in transupport i were erroneous the evidence at the continued trial consisted of dueling experts on the reasonable_compensation and costs of goods sold issues petitioner’s experts conveniently ignored facts concerning the officers’ qualifications and the actual inventories we must decide here whether any of those experts provided reliable evidence to sustain the parties’ respective burdens of proof or to adjust amounts determined in the statutory notice for the reasons discussed below we conclude that they did not the determination of whether expert testimony is helpful to the trier of fact is a matter within our sound discretion see 92_tc_101 an expert is not helpful to the court and loses credibility when giving testimony tainted by overzealous advocacy id pincite citing 74_tc_441 and 48_tc_502 see 136_tc_326 115_tc_43 aff’d 299_f3d_221 3d cir wagner constr inc v commissioner tcmemo_2001_160 jacobson v commissioner tcmemo_1989_606 an expert who is merely an advocate of a party’s position does not assist the trier of fact in understanding the evidence or in determining a fact in issue see 118_tc_181 see also 105_tc_16 aff’d 98_f3d_194 5th cir expert opinions that disregard relevant facts affecting valuation or exaggerate value to incredible levels are rejected see 94_tc_193 92_tc_312 84_tc_722 in most cases as in this one there is no dispute about the qualifications of the experts the problem is created by their willingness to use their résumés and their skills to advocate the position of the party who employs them without regard to objective and relevant facts which is contrary to their professional obligations see 94_tc_570 we conclude that petitioner’s experts disregarded objective and relevant facts and did not reach independent judgments as is apparent from their stated opinions that petitioner’s reported income and deductions were correct as claimed on the returns filed we know from the factual evidence that the returns were consistently inaccurate and that the deductions were excessive thus the experts’ opinions fail a sanity check respondent’s experts lacked complete information and acknowledged weaknesses as a result the parties were most effective in cross- examination and exposing flaws in the work of their adversaries leaving us with little to rely on other than the allocation of the burden_of_proof as a general_rule the taxpayer must show that the notice_of_deficiency determinations are erroneous and it specifically bears the burden_of_proof regarding deductions rule a 503_us_79 292_us_435 99_f3d_20 1st cir aff’g t c memo 482_f2d_10 1st cir we reject petitioner’s claim that it is entitled to shift the burden_of_proof under sec_7491 for reasons discussed below we cannot describe petitioner’s evidence as credible with respect to reasonable_compensation or costs of goods sold petitioner has not complied with the requirements to substantiate those items and has not maintained all records required with respect to inventories see sec_7491 and b because the financial records and tax returns are unreliable and erroneous we cannot determine whether petitioner satisfies the net_worth limitation applicable to corporations see sec_7430 sec_7491 sec_7491 with respect to penalties applies only to individuals respondent has the burden however with respect to new matters and the increased deficiency that would result from accepting the conclusions of respondent’s compensation expert see rule a reasonable_compensation sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered under sec_162 a taxpayer is entitled to a deduction for salaries or other compensation if the payments were reasonable in amount under all the circumstances and are in fact payments purely for services sec_1_162-7 b income_tax regs whether the compensation paid_by a corporate taxpayer to a shareholder- employee was reasonable is a question of fact 819_f2d_1315 5th cir aff’g tcmemo_1985_267 500_f2d_148 8th cir aff’g tcmemo_1973_130 each case must be decided on the basis of the particular facts and circumstances 95_tc_525 aff’d 965_f2d_1038 11th cir in making the factual determination courts have considered various factors in assessing the reasonableness of compensation such as employee qualifications the nature extent and scope of the employee’s work the size and complexity of the business prevailing general economic conditions the employee’s compensation as a percentage of gross and net_income the shareholder-employees’ compensation compared with distributions to shareholders the shareholder-employees’ compensation compared with that paid to non-shareholder-employees prevailing rates of compensation_for comparable positions in comparable concerns and comparison of compensation paid to a particular shareholder-employee in previous years where the corporation has a limited number of officers charles schneider co v commissioner f 2d pincite no single factor is dispositive see 528_f2d_176 10th cir aff’g 61_tc_564 special scrutiny is given in situations where a corporation is controlled by the employees to whom the compensation is paid because there is a lack of arm’s- length bargaining charles schneider co v commissioner f 2d pincite 199_f2d_193 8th cir in 326_f3d_1 1st cir aff’g tcmemo_2002_38 the court_of_appeals for the first circuit considered whether various multifactor tests or a single independent_investor_test would be applied stating there is always a balance to be struck between simplifying doctrine and accuracy of result and for the present we think that multiple factors often may be relevant id pincite with respect to the taxpayer’s suggestion that the independent_investor_test should be adopted in the first circuit the court_of_appeals continued the problem is that the actual payment --ordinarily a good expression of market_value in a competitive economy--does not decisively answer this question where the employee controls the company and can benefit by re-labeling as compensation what would otherwise accrue to him as dividends id petitioner acknowledged as much in the marketing materials prepared in in which f ive shareholder salaries were recast to market rate of dollar_figure annually each as in many family enterprises each of the foote sons was involved early on in the business and did what needed to be done to keep the family business successful compensation in closely held businesses is subject_to close scrutiny because of the family relationships and is determined by objective criteria and comparisons with compensation in other businesses where compensation is determined by negotiation and arm’s-length dealing petitioner argues that this case should follow the approach of a specific memorandum opinion h w johnson inc v commissioner tcmemo_2016_ memorandum opinions however are by their nature dependent on the specific facts of the specific case and what is reasonable_compensation must be decided on the basis of the particular facts and circumstances the circumstances in h w johnson are dissimilar and clearly distinguishable in that case the company had over employees and the sons of the founder each supervised over employees compensation was determined by a formula consistently applied by the board_of directors and upon the advice of the company accountant cash dividends were paid petitioner’s claim that the case is on all fours with this one is nonsense in transupport i we quoted portions of the testimony of each of the foote sons in which each denied knowledge of principles basic to the performance of his respective functions on behalf of petitioner because petitioner ignores the evidence we repeat our observations here k foote worked closely with purchases and sales but had no clue as to how much the inventory was worth and did not know how costs of goods sold were determined j foote who acted as petitioner’s chief financial officer testified that he had no idea or not a clue about petitioner’s inventory at cost in j foote provided to petitioner’s accountant the numbers used in preparing petitioner’s tax returns but he had no idea whether the amounts reported on the returns were correct w foote whose duties included inventory management asserted that nobody understands our inventory or that nobody can put a total valuation on it as to a specific part in the inventory he had no earthly clue as to the purchase_price none of the foote sons had special experience or educational background each of the four sons testified that they had overlapping duties but those duties included menial tasks as well as managerial ones because there were no other employees foote testified that he intended to treat his sons equally that he alone determined their compensation and that he was aware of their marginal tax_rates obviously intending to minimize petitioner’s tax_liability the amounts and equivalency of the brothers’ compensation the proportionality to their stock interests the disproportionality to foote’s compensation the manner in which foote alone dictated the amounts the reduction of reported taxable_income to minimal amounts and the admissions in the promotional materials relating to their compensation all justify skepticism toward petitioner’s assertions that the amounts claimed on the returns are reasonable petitioner’s compensation expert stephen kirkland did not consider or adjust for any of the foregoing factors he disregarded sources and criteria that he used in other cases and that would have resulted in lower indicated reasonable_compensation amounts he used only one source of data although in his writings and lectures he had urged others to use various sources although he testified that he was an expert in normalizing owner compensation which is adjusting the numbers to what they think a buyer might experience he did not attempt to do so in this case--purportedly because he was not doing a business valuation but in attempting to justify the compensation paid to the foote sons in the absence of material reported earnings he assumed that petitioner increased in value from year to year kirkland assumed that petitioner was a manufacturer which it was not and he justified his statement by claiming that selling surplus parts to military buyers and distributing parts to manufacturers was part of the process of manufacturing he placed petitioner’s officers in the 90th percentile of persons in allegedly comparable positions which their own testimony shows that they were not he determined aggregate compensation of the top five senior executives in companies included in his single database while acknowledging that the titles assigned and duties performed by petitioner’s officers as they themselves indicated during his interviews of them were not typical of persons holding senior executive offices he understood that the compensation in this case was set solely by foote and was not the result of negotiation or arm’s-length dealing but he ignored that factor he relied completely on the representations of the footes and did not consult any customers or other third parties because he thought the footes were honest to a fault although their representations to prospective purchasers and their testimony during the first trial session suggest otherwise although his report discussed officer retainment as a reason for high compensation kirkland did not consider the unlikelihood--as confirmed by the footes’ testimony--that any of the sons would ever leave petitioner’s employ even if he were paid less he did not calculate the return on investment in evaluating petitioner’s worth choosing instead to use of sales which did not depend on the accuracy of petitioner’s disparate net profit claims on cross-examination he attempted to justify his conclusions by totally inapt comparisons to lawyers and doctors who do not understand their accounting systems to amazon uber and airbnb which do not rely on current reported earnings to show stock value and to his cousin who went into bankruptcy and lost her home the clue to kirkland’s approach to the case is in his description of his assignment which he described as to perform analyses and determine whether the amounts paid_by transupport inc for the services provided by its officers during calendar years through were fair and reasonable in other words his assignment was to validate and confirm that the amounts reported on petitioner’s returns were correct to do so he determined the maximum reasonable_compensation estimate for individual officer positions and combined them to justify a total for all positions for example with respect to petitioner’s chief financial officer j foote whose professed ignorance about accounting issues is quoted above kirkland relied on a résumé describing j foote’s education as including completion of courses in accounting at new hampshire technical institute in concord n h during kirkland determined compensation_for a chief financial officer as follows year total cash mean total cash maximum total all dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number j foote’s compensation during those years equal to compensation paid to each of his three brothers was dollar_figure big_number and big_number respectively j foote was the officer who provided financial information that was used by the accountant in preparing the tax returns so his lack of knowledge is material because the premise of paying all of the sons equally was allegedly to avoid competition among them we will not try to compare their respective importance to petitioner’s operations however kirkland’s treatment of j foote’s duties qualifications and compensation is simply an example of the approach throughout kirkland’s report that indicates that it is result oriented rather than an independent and objective analysis we agree with the testimony of respondent’s expert gregory scheig in rebuttal to kirkland q a mr scheig are more databases if they reconfirm the conclusion is it better to use more databases or is it a less valid method all databases your honor relate to a survey all the surveys are based on different samples of different universes of numbers for different time periods for different job classifications for different titles for different industries i felt like by looking at five different data sources some of them in the region some of them in the nation some of them by profit some of them by other factors and basically they all basically fit within a reasonable band of conclusions i could have you know by picking the median i made sure i wasn’t influenced upward or downward by outliers and in my opinion checking five different data sources and looking for corroboration is better than using one data source one code and picking the biggest number on every single page kirkland picked the biggest numbers to reach a maximum compensation conclusion overall neither kirkland’s analysis nor his opinion is reliable the parties argue extensively in their briefs about application of the independent_investor_test that has been applied in other cases none of the experts relied on that test in his original report or presented reliable computations from petitioner’s financial statements or tax returns petitioner’s statements and returns reported minimal yearly income so its expert ignored them respondent’s determinations increased petitioner’s income for each year so relying on recomputed amounts did not serve respondent in any event the independent_investor_test cannot reasonably be applied in this case because we have no reliable evidence of actual return on investment we do know that petitioner represented to prospective investors that the profitability actually experienced far exceeded the amounts reported on petitioner’s financial statements and tax returns because of the methodology used in determining costs of goods sold and the availability of replacements for petitioner’s officers at much lower compensation moreover and most significantly no prospective buyer was willing to rely on any of the claims of profitability made during the efforts to sell petitioner respondent did not rely on wojick as an expert on compensation at trial but instead called scheig a qualified_compensation expert scheig opined that reasonable_compensation to each of the foote sons would be less than what was determined in the notices of deficiency he used a database for wholesalers a general salary table and a median range of compensation thus he reached lower amounts for reasonable_compensation for each of the sons than wojick had determined or than had been applied in the notices of deficiency petitioner argues that respondent’s switch from the amounts in the notices justifies switching the burden_of_proof to respondent on the compensation issue petitioner cites 408_f3d_26 1st cir aff’g tcmemo_2004_39 amended 429_f3d_294 1st cir for the undisputed proposition that the commissioner bears the burden_of_proof on a new_matter in that case however the court_of_appeals observed that a theory that merely clarifies or develops the original determination is not a new_matter id pincite citing 93_tc_500 the court held that the taxpayer retained the burden_of_proof and commented that the taxpayer relies for its burden shifting argument on cases with very different facts and which are easily distinguishable id pincite the same may be said here petitioner contends that respondent’s change shows that the original determination was arbitrary relying on 250_f3d_696 9th cir aff’g in part vacating and remanding in part t c memo this suggestion may have been based on a comment by the court during pretrial discussions in which the parties were urged to compromise the compensation and costs of goods sold issues or perhaps submit them to arbitration before mediators who could proceed without the expense and limitations of trial however in that estate_tax case the commissioner’s expert derived lower valuations than those determined in the statutory notice leading to a reduced deficiency and causing the court_of_appeals to conclude that the amounts in the statutory notice had been abandoned that was not the situation in estate of abraham and is not the situation here petitioner had advance notice of respondent’s positions and conducted extensive depositions there was no surprise at trial and no unfairness in respondent’s more fully supported and justified recomputation of petitioner’s deductions for compensation to the foote sons no different evidence on petitioner’s part was required because petitioner always had the burden of proving its deductible compensation and that burden would not be satisfied by cross-examination of respondent’s expert if respondent had not presented any expert on compensation petitioner would still be required to justify the amounts claimed on the returns and none of the evidence does that respondent acknowledges that the burden_of_proof on an increased deficiency is on respondent but disagrees that the burden has shifted insofar as petitioner’s obligation to show that the amounts in the notices were erroneous to show that the determinations in the statutory notice were not arbitrary respondent called wojick to explain his methodology as described in our findings_of_fact wojick’s testimony explained that respondent’s position was based on information that respondent’s counsel acquired from the testifying expert scheig if wojick had used the same databases as scheig his determinations of reasonable_compensation to each of the foote sons would have been lower leading to a higher deficiency we believe wojick pursued a thoughtful approach in determining the reasonable_compensation amounts contained in the notices of deficiency and any identified errors favored petitioner it is significant that petitioner’s expert kirkland used many of the same assumptions as wojick although he adopted the maximum compensation shown for the various categories of officers for the reasons discussed above we believe that wojick’s results however determined were more reasonable than kirkland’s opinions and we reject petitioner’s argument that presenting a different expert witness with a refined approach to a problem and a different conclusion is a new issue on which respondent should bear the burden_of_proof on the basis of the testimony of all of the experts on compensation we accept the approach of wojick as rational and not arbitrary or unreasonable thus petitioner bears the burden of proving the reasonableness of amounts in excess of those allowed in the statutory notice because petitioner’s expert’s opinion disregards the objective evidence and makes unreasonable assumptions we hold that petitioner has failed to satisfy that burden the question remains however of whether respondent’s expert scheig has justified lowering compensation determined in the statutory notice as to foote and his sons scheig used five different analyses based on five different data sets scheig opined that the total aggregate reasonable_compensation for and was dollar_figure dollar_figure and dollar_figure respectively scheig’s result like kirkland’s uses total compensation because of the overlapping duties of petitioner’s officer-employees if the foote sons had explained their duties and disavowed their knowledge and qualifications to the experts as they did during their trial testimony respondent’s position might be stronger on balance however the failure to secure information from petitioner’s officers and notably the failure to consider foote’s compensation separately undermines the reliability of scheig’s conclusions as to the comparisons between the foote sons and others in comparable positions scheig’s result is unpersuasive primarily because respondent has not seriously challenged the compensation paid to foote wojick testified that he did not adjust the compensation paid to foote the founder and chief_executive_officer of petitioner because foote’s salary for was within the median range of his database the challenges made by respondent and in this opinion as to the lack of qualifications and professed ignorance of the foote sons do not apply to foote respondent argues throughout that we should rely on foote’s statements about the profitability of the surplus line_of_business because he was the most knowledgeable about petitioner’s business we are convinced that petitioner’s success was due primarily to foote even as he sought to reduce his role or sell petitioner and his compensation has not been shown to be excessive_compensation of the sons however appears solely related to their shareholdings and to foote’s desire to transfer his wealth to them equally if we deduct the compensation of foote ie dollar_figure dollar_figure and dollar_figure for and the amount allocable to each of the four sons by scheig is less than any amounts derived from the sources used by the experts that is available compensation to be allocated would be approximately dollar_figure divided by for dollar_figure dollar_figure divided by for dollar_figure and dollar_figure divided by for dollar_figure because none of the evidence suggests that reasonable_compensation to the sons should decline during those years the result of scheig’s analysis is unacceptable respondent thus has not proven that the deficiencies determined in the statutory notice should be increased costs of goods sold petitioner’s approach to its accounting for costs of goods sold is that the consistent pattern over the years is self-proving see 440_f2d_688 9th cir aff’g per curiam tcmemo_1969_ petitioner relies solely on percentages reported on its self-generated documents over years as proof of profit percentages but no historic evidence of actual percentages realized was ever produced in other words petitioner asserts that the percentage of gross_profit reported is evidence of the percentage of gross_profit realized--circular reasoning that ignores the evidence that the percentage of reported gross_profits actually varied that the financial statements were unreliable because of the greatly understated inventories at the beginning and end of each year and that according to foote and confirmed by the correlation between purchases and reported costs of goods sold current purchases were written off during the years without regard to whether the items were added to the inventory or sold we explained in transupport i why evidence of actual inventories at specific times showed that petitioner’s reported costs of goods sold were excessive and resulted in an underpayment_of_tax for each year before the court petitioner’s expert michael thompson never considered actual inventories in his report which simply endorsed petitioner’s objectively discredited methodology he like kirkland was given the assignment of validating what was claimed on the return not objectively determining costs of goods sold his original report exhibited overzealous advocacy and went far beyond admissible expert testimony when he argued that the irs had not conducted a proper audit and that there were no badges_of_fraud he included the goodrich line_of_business in his original analysis although respondent had not questioned the profits on that line when pushed to refine his statistical analysis in a supplemental report and during his testimony he omitted major large ticket items acknowledged data entry errors and ended up with a small of sales and unreliable sample he purported to match purchases and sales of specific items but omitted some that were inconsistent with petitioner’s tax reporting he did not match bulk purchases although they were a primary part of petitioner’s business success he did not include any purchases made before date he adjusted his assumptions about obsolescence without any rational objective evidence and apparently to justify his initial conclusions michael thompson’s rebuttal report consisted of restating his own auditing approach to endorsing petitioner’s reported costs of goods sold he testified that he did not ask petitioner’s officers about their inventory he ignored the evidence of actual items in the inventory and foote’s claims about the cost and value of the nonobsolete inventory he suggested that those highly paid officers whose success depended on familiarity with items purchased and resold did not understand and could not provide useful information for his analysis he assumed obsolescence without discussion with petitioner’s officers and contrary to evidence that obsolescence was not a factor in the goodrich line_of_business and that most surplus items sold during the years of his analysis were likely from inventory written off by being deducted in earlier years for the foregoing reasons we reject michael thompson’s opinion as unreliable and not credible petitioner asserts that the court’s holding that the statute_of_limitations bars assessments for years before also undermines the stipulated maximum ending inventory value of dollar_figure in that assertion is incorrect assessment and collection of the deficiencies and penalties are barred for the earlier years see sec_6501 c however the correct liabilities from barred years may be considered when necessary to determine the correct liabilities for open years see 284_us_281 ruling that the correct liability for a barred year may be determined in relation to a claimed refund 231_f2d_420 2d cir determining that the availability of a net_operating_loss_carryover depends on the correct liability for a barred year aff’g tcmemo_1955_28 109_tc_125 holding that an overpayment claimed for a barred year may be reduced to reflect the correct liability aff’d 172_f3d_859 3d cir 61_tc_436 construing sec_6214 as granting this court the authority for computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue aff’d without published opinion 510_f2d_970 3d cir 56_tc_1083 concluding that a net_operating_loss for a barred period may be recomputed to determine the proper net_operating_loss_carryback deduction for an open_year aff’d 482_f2d_150 3d cir 18_tc_261 holding that the commissioner is not prevented from making adjustments to the taxpayer’s inventories for closed tax years in order to correct errors and thereby compute the appropriate tax_liability applicable for open tax years before the court aff’d 204_f2d_327 8th cir magma corp v commissioner u s tax cas cch para w d ark resolving that the basis reported for a barred year may be redetermined in relation to a sale made in an open_year the conclusions as to beginning and ending inventories were derived as a result of adjustments to costs of good sold for each year including the open years and those adjustments were based on foote’s admissions the unreliability of petitioner’s claimed deductions for costs of goods sold was shown by the evidence that establishes that the inventory balances petitioner reported on its returns and financial statements were grossly understated so that the reporting and methodology petitioner adopted did not accurately reflect income petitioner has not proven any other amount between the dollar_figure million inventory of nonobsolete items it claimed for and the substantially lower amounts determined by respondent respondent’s determination results in a more reasonable conclusion as to the value of beginning and ending inventories for and and will be sustained accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax in the case of a corporation other than an s_corporation or a personal_holding_company an understatement of income_tax is substantial if it exceeds the lesser_of of the tax required to be shown on the return or if greater dollar_figure or dollar_figure million sec_6662 the understatements of income_tax for and are substantial we explained in transupport i why we rejected petitioner’s reliance on its accountant defense in relation to the fraud_penalty petitioner cannot sustain a claim of good-faith reliance on the accountant sufficient to avoid the sec_6662 penalty the continued trial produced no new evidence on this issue and petitioner’s posttrial briefs blindly pursue its unpersuasive arguments petitioner’s accountant was given numbers to fill into financial statements and tax forms and was not provided with accurate information concerning actual inventories at the end of each tax_year petitioner presented no evidence that its accountant or anyone else ever advised it that the amounts paid to the foote sons were deductible as reasonable_compensation see brinks gilson leone a prof’l corp v commissioner tcmemo_2016_20 at petitioner’s officers knew that actual inventories exceeded the amounts used in computing reported costs of goods sold see id at foote’s admissions during the course of attempting to sell petitioner are compelling evidence that foote knew that the tax reporting was incorrect and intended it to be so petitioner avoided the fraud_penalty and an open period of limitations for tax years only because neither its accountant nor the irs auditors clearly warned petitioner’s officers that its methodology was unacceptable that is a far cry however from saying that the methodology had a reasonable basis or was adopted in good_faith petitioner did not rely on its accountant and did not have a good-faith belief that its liabilities were correct petitioner again argues that the methodology was used consistently over years and was therefore correct petitioner apparently believes that repeating a fallacy over and over again and ignoring contrary evidence will succeed it does not a well-established principle is that what was condoned or agreed to for a previous year may be challenged for a subsequent year auto club of mich v commissioner 353_us_180 55_tc_28 thus the results of a prior audit do not constitute substantial_authority petitioner’s methodology was consistently wrong over the years and was notably wrong for and the sec_6662 penalties are sustained we have considered the additional arguments of the parties they are irrelevant moot or without merit we are uncertain why respondent’s brief states that a rule computation is necessary however to reflect our conclusion in transupport i that petitioner prevails for through and with respect to the fraud_penalty for all years and our above conclusion that respondent otherwise prevails for through the parties should submit their proposed decision and decision will be entered under rule
